Citation Nr: 1134366	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-20 047	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a chronic disability manifested by chest pains and increased heart rate (to include heart murmurs).

2.  Entitlement to service connection for a chronic manifested by memory loss, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

3.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.

4.  Entitlement to service connection for a low back disorder, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.  

These matters came before the Board of Veterans' Appeals initially on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran moved several times during the pendency of the appeal.  The Buffalo RO is the current agency of original jurisdiction (AOJ).

In the Veteran's substantive appeal, he requested a personal hearing to be held before the Board in Washington, D.C.  The hearing was scheduled for October 26, 2006.  The day prior to the hearing, the Veteran faxed a letter indicating that he would be unable to attend the hearing due to financial hardship.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2006).

In a June 2010 decision, the Board determined new and material evidence had been submitted and reopened the service-connection claims listed as issues 2, 3 and 4 on the title page and remanded them for further notice and development and de novo adjudication.  Such development has taken place and the issues are now properly before the Board.  

As noted by the Board in the June 2010 decision, the April 2005 rating decision denied entitlement to service connection for a chronic disability manifested by chest pain, to include a heart murmur, claimed as a result of exposure to environmental hazards during the Gulf War.  The Board notes, however that the Veteran indicated in his June 2006 substantive appeal that he was no longer appealing the issue.  As such, the Board determined that the matter was no longer in appeal status.  38 C.F.R. § 20.302(b).  

Since that time, the Veteran, through his representative, has made clear his desire to appeal the denial of his claim for service connection for a disability manifested by chest pains and heart murmurs and, in April 2009, a supplemental statement of the case (SSOC) VA considered that issue.  While the Board notes that VA has considered the issue of entitlement to service connection for chest pain and heart murmurs and the Veteran did not file a timely appeal, applying the principle of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board waives the filing of a timely substantive appeal in this instance, so that the Board now has jurisdiction to adjudicate all of the issues listed on the title page.  Although the issue of service connection for chest pain and heart murmurs was denied in the April 2005 rating decision, this issue has been recharacterized as to whether new and material evidence has been submitted to reopen the claim, since the Veteran's claim was previously denied in an unappealed March 1998 rating decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), and implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), VA has specified duties to notify the claimant of what evidence would substantiate a claim for VA benefits, as well as a duty to assist the claimant in developing the claims.

A review of the record reveals that additional notice and development is warranted to ensure that there is a complete record upon which to decide the Veteran's service-connection claims.

Initially, the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a chronic disability manifested by chest pains and increased heart rate (to include heart murmurs) is procedurally complex.  Essentially, in March 1998, the Veteran's claim for service connection for periodic chest pains and frequent increase in heart rate as due to undiagnosed illness was denied as there was no evidence of a chronic disability.  In the April 2005 rating decision, the Milwaukee RO noted that the Veteran had been denied service connection for chest pain in March 1998 and appears to have reopened and denied the claim for service connection.  As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits, the Board has characterized the appeal with regard to chest pain and heart murmurs as encompassing the first issue listed on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was provided notice of the general criteria necessary for reopening a previously-denied claim in an August 2008 VCAA notification letter.  Regrettably, the notification letter failed to discuss the issue of entitlement to service connection for a chronic disability manifested by chest pains and increased heart rate (to include heart murmurs).  Thus, as Veteran has not been informed as to the evidence necessary to reopen the claim, he must be provided with adequate notification in accordance with the mandates of Kent, to include information pertaining to the rationale behind the March 1998 denial, before the Board may make a determination on his petition to reopen.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f)).  The revision became effective July 13, 2010 and applies to claims like this one pending before the Board on that date.  This amendment eliminates the requirement of corroborating evidence of a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential IED; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)). In response to this revision, VA issued Training Letter 10-05, which required modification to the posttraumatic stress disorder (PTSD) examination worksheet for the examiner to make a determination of whether the stressor is due to "fear of hostile military or terrorist activity."

As a Persian Gulf War veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

With respect to the Veteran's memory and psychiatric disorder claims, the Board finds that a new VA examination(s) is (are) in order.  The Veteran was last afforded a VA examination for these disorders in November 2004.  Given the date of the examination, the examiners were unable to consider records provided by the Social Security Administration in July 2008.  Moreover, as the Veteran has been diagnosed with various psychiatric disorders, he should be afforded a VA psychiatric examination to determine the etiology of any psychiatric disorder found to be present.  The examiner should indicate whether the Veteran meets the criteria for PTSD due to "fear of hostile military or terrorist activity" in accord with Training Letter 10-05, as well as an opinion as to whether any currently diagnosed psychiatric disorder is related to service.  Accordingly, the Veteran should be afforded new VA examinations so that the examiner(s) can review the additional evidence receive on remand.  

The Board is cognizant of the many difficulties the Veteran's past VA examiners have experienced in working with the Veteran.  In this respect, for the sake of fairness, the Veteran should be afforded new VA examinations with VA examiners who have not previously examined the Veteran.  However, while the Board notes that the Veteran's psychiatric disorders may contribute to his inability to work with a VA examiner and so provide a thorough history; the Veteran is reminded that his cooperation is necessary in order for VA to adjudicate his claims.

Finally, addressing the issue of entitlement to service connection for a low back disability, the Board finds that a new VA examination is in order.

Similarly, in November 2004, the Veteran was afforded a VA examination in order to determine whether a low back disorder was due to his Persian Gulf service. Having examined the Veteran, the examiner stated that it was possible that the Veteran developed seronegative spondyloarthopathy which was clinically manifested with low back pain in service.  The examiner, however, cited no reasons whatsoever for so finding.  As the VA examiner failed to provide a rationale for his findings, the VA examination is inadequate for appellate review purposes.  

In sum, the Veteran must be provided with adequate notice under Kent pertaining to the issue of whether new and material evidence has been submitted to reopen a claim for a chronic disability manifested by chest pain and heart murmurs and the Veteran should be afforded new VA examinations for spine, psychiatric and memory disorders.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Prior to examination, the Veteran should be asked to identify and sign authorization for release of records for healthcare provides who have treated him for the claimed disorders to include workers' compensation records.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative asking the Veteran to identify VA and private healthcare providers who may have treated him for any of the claimed disorders and to sign authorization for release of records not already associated with the record, to include any and all information related to a 1996 or 1997 post-service job-related back injury and any worker's compensation reports associated with that injury.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

In addition, furnish the Veteran and his representative corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such notice must include a description of the evidence needed to reopen and substantiate the claim of service connection for a chronic disability manifested by chest pain and heart murmurs as required by Kent, cited to above.  The letter must include notification of why his claim was denied in the March 1998 rating decision and describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denial, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought.  

2.  After completion of 1 above, arrange for the Veteran to undergo a VA psychiatric examination, to determine the nature and etiology of any currently diagnosed psychiatric disorder.  The claims file must be made available to and reviewed by the examiner prior to the examination so that pertinent aspects of the Veteran's medical history must be reviewed.  All appropriate tests and studies (to include psychological/neurological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note and detail all reported symptoms of any psychiatric or memory disorder(s) manifested on examination.  After examining the Veteran and reviewing the relevant evidence in the claims file, the psychiatric examiner should clearly identify all current psychiatric or memory disorder(s) manifested since May 6, 2004.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder (1) was incurred in or is otherwise related to the Veteran's military service from June 5, 1990 to June 4, 1994 or (2) had its onset within one year after service discharge, if a psychosis is found.

The psychiatric examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has PTSD related to a verified in-service stressor and/or due to "fear of hostile military or terrorist activity" in accord with Training Letter 10-05.  If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering this opinion, the examiner should discuss the November 2004 VA examiner's opinion.

For any signs and symptoms of psychiatric or memory disorder, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  

Finally, the examiner should express his or her opinion as to whether any psychiatric or memory disorder is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  The appropriate examiner should indicate whether any undiagnosed illness was not incurred during the Veteran's active service in Southwest Asia or was caused by a supervening condition or event that occurred between June 5, 1994 and the onset of the illness.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completion of 1 above, arrange for the Veteran to undergo a VA spine examination, to determine the nature and etiology of any currently diagnosed low back disorder.  The claims file must be made available to and reviewed by the examiner prior to the examination so that pertinent aspects of the Veteran's medical history must be reviewed.  All appropriate tests and studies (to include radiological/neurological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note and detail all reported symptoms of any low back disorder manifested on examination.  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify all current low back disorder(s) manifested since May 6, 2004.  With respect to each low back diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder (1) was incurred in or is otherwise related to the Veteran's military service from June 5, 1990 to June 4, 1994, (2) had its onset within one year after service discharge, if arthritis is found, or (3) is due to an intervening injury, to include post-service job-related injury(ies).

For any signs and symptoms of low back disorder, which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  

Finally, the examiner should express his or her opinion as to whether any low back disorder is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  The examiner should indicate whether any undiagnosed illness was not incurred during the Veteran's active service in Southwest Asia or was caused by a supervening condition or event that occurred between June 5, 1994 and the onset of the illness.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct and presumptive service connection, or as due to undiagnosed illness, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


